DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-5 are presented for examination.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Specification Objection

The disclosure is objected to because of the following informalities: 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: AI, ETL, NLP, etc. Appropriate correction is required.
Claim Objection

Claims 1 and 5 are objected to because of the following informalities: There are multiple periods in the claims. Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Appropriate correction is required.

Claims 1-5 are objected to because of the following informalities: “AI” abbreviation is used in the claims. However, it is not defined anywhere in the specification. For purpose of examination, Examiner assume “AI” means “artificial intelligence.” Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant claims policy template, AI definition transformation rules, and database table structures. However, there is no explicit descriptions related to policy template, AI definition transformation rules, and database table structures in the specification at the time the application was filed.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Applicant claims policy template, AI definition transformation rules, and database table structures. However, there is no explicit descriptions related to policy template, AI definition transformation rules, and database table structures in the specification to enable one skilled in the art to make use the invention.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Okorafor et al. (Okorafor), Pub. No.  2020/0019558. 
As to claim 1, Okorafor teaches the invention as claimed, including a method for AI optimization data governance is characterized in AI data collection and processing, AI optimization metadata and intelligent data quality assessment management; 
AI data collection and processing includes data access, data conversion, data loading, policy template saving and data quality assessment management (Okorafor; paragraphs [0006; 0012]); 
AI optimization metadata includes technical metadata and business metadata (Okorafor; paragraph [0012]); 
intelligent data quality assessment management adopts AI definition transformation rules to extract data quality assessment dimensions (Okorafor; paragraphs [0038; 0054]).

As to claims 2-4, Okorafor teaches the technical metadata includes database table structures, transformation rules and data histories; the business metadata includes business meanings, data standards, indicator meanings and measurement methods; the indicators of intelligent data quality assessment management include integrity, standardization, consistency, accuracy, uniqueness and timeliness (Okorafor; paragraphs [0038; 0054; 0059]).

As to claim 5, Okorafor teaches AI definition transformation rules adopt classification learning, function learning and regression technology in machine learning; by extracting effective data quality assessment indicators, and according to the mapping and integration of technical metadata and business metadata, the weight coefficients of intelligent data quality assessment management indicators are dynamically adjusted, so as to improve transformation rules and data quality assessment dimensions; in addition, as data volumes and business expectations change, the data quality improvement scheme is updated dynamically (Okorafor; paragraphs [0012; 0036]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Le H Luu whose telephone number is 571-272-3884.  The examiner can normally be reached from 8:00am – 4:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                                                                                                                                            
  
/Le H Luu/
Primary Examiner, Art Unit 2448